NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 14-2075
                                   ________________

                                 LEWIS EGGERT, SR.,
                                            Appellant
                                         v.

             T. RICHARD BETHEA; DEBORAH BUZBY-COPE;
         KENNETH G. HOLMAN; JAMES R. PINE; EUGENE KOBRYN;
              RAYMOND GORMLEY; ALBERT J. GENTLESS;
            PATRICIA GENTLESS; LAUREN MEGLINO-RUNZA;
            HANNAH JOHNSEN YADEVIA; EDWARD NUTTALL;
      THE GREAT BAY REGIONAL VOLUNTEER EMERGENCY MEDICAL
                           SERVICES, INC.
                          ________________

                      Appeal from the United States District Court
                              for the District of New Jersey
                        (D.C. Civil Action No. 3-11-cv-07166)
                      District Judge: Honorable Michael A. Shipp
                                   ________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                    June 8, 2015


                     Before: AMBRO and COWEN, Circuit Judges
                               and RESTANI, Judge

                            (Opinion filed: August 27, 2015)





  Honorable Jane A. Restani, Judge, United States Court of International Trade, sitting by
designation.
                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge

        I.    Background

       In 1999 four New Jersey municipalities—Bass River Township, Eagleswood

Township, Little Egg Harbor Township, and Tuckerton Borough—founded a volunteer

emergency medical service called Great Bay Regional Volunteer Emergency Medical

Services (“Great Bay”). The Mayor of each municipality serves on Great Bay’s

governing body of Trustees. In that capacity, they have the power, under the bylaws of

Great Bay, to appoint the day-to-day leadership of the emergency-response squad.

Appellant Lee Eggert Sr. served as a Trustee when he was Mayor of Tuckerton Borough

from January 2007 through April 2010. He also volunteered for Great Bay as an

“associate member driver.”

       Eggert’s affiliation with Great Bay was the source of much conflict. One source

was his belief that Great Bay’s members, not the Trustees, should decide who leads the

emergency-response group. Eggert maintained that Great Bay’s bylaws contemplated a

transition in governance from the Trustees to its member-volunteers beginning on

December 31, 2001. But that never happened because the Trustees exercised their voting

power to maintain oversight of Great Bay.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
       To make public his criticism, Eggert published an editorial in a local newspaper,

describing what he perceived as a number of managerial missteps. But rather than limit

his criticism of Great Bay to its “government[-]run structure,” J.A. 227, he made

insulting and unflattering comments about his colleagues and discussed a number of

internal incidents. Consequently, Eggert was suspended from Great Bay (and ultimately

expelled) for, among other transgressions, engaging in conduct unbecoming of a member.

Eggert sued under 42 U.S.C. § 1983, claiming his expulsion violated his free speech and

due process rights. The District Court granted summary judgment for all defendants, and

Eggert appeals.

        II.   Analysis

       “To establish a First Amendment retaliation claim, a public employee must show

that (1) his speech is protected by the First Amendment and (2) the speech was a

substantial or motivating factor in the alleged retaliatory action, which, if both are

proved, shifts the burden to the employer to prove that (3) the same action would have

been taken even if the speech had not occurred.” Dougherty v. School Dist. of

Philadelphia, 772 F.3d 979, 986 (3d Cir. 2014). On the First Amendment question, “we

must determine whether the speech [in question] involves a matter of public concern.”

Versage v. Twp. of Clinton N.J., 984 F.2d 1359, 1364 (3d Cir. 1993). If it does, we apply

the balancing test set forth in Pickering v. Board of Education, 391 U.S. 563 (1968), and

“balance the speaker’s interests in engaging in the speech and the public’s interests in

hearing the speech against the organization’s interests in promoting the efficiency of

services it performs through its employees or, in this case, volunteers.” Versarge, 984
3
F.2d at 1364. “[T]he amount of disruption a public employer has to tolerate is directly

proportional to the importance of the disputed speech to the public.” Miller v. Clinton

Cnty., 544 F.3d 542, 549 n.2 (3d Cir. 2008). Among the relevant considerations are

whether the speech at issue “impairs discipline by superiors or harmony among co-

workers, has a detrimental impact on close working relationships for which personal

loyalty and confidence are necessary, or impedes the performance of the speaker’s duties

or interferes with the regular operation of the enterprise.” Rankin v. McPherson, 483
U.S. 378, 388 (1987).

       Eggert contends the District Court’s Pickering balancing was flawed because it

gave too little weight to his identification of “abuses by public officials” and their failure

“to discharge their duties in a proper manner when public safety and welfare [are] at

stake.” Eggert Br. 25. We cannot agree. While it is true that “[s]peech involving

government impropriety occupies the highest rung of First Amendment protection,”

Swineford v. Snyder Cnty., 15 F.3d 1258, 1274 (3d Cir. 1994), Eggert’s editorial raises

nothing of the sort. The closest he comes to doing so is questioning whether the Trustees

should continue to oversee the affairs of Great Bay. But this is conduct far from

unlawful. Moreover, like the District Court, we believe the central purpose of the

editorial was to launch ad hominem attacks against a number of Eggert’s colleagues at

Great Bay. Even assuming those affronts implicate a matter of public concern, such

“[c]arping criticism . . . [has] no place in a small organization that depends upon common

loyalty—‘harmony among coworkers.’” Versarge, 984 F.2d at 1367; see also Janusaitis

v. Middlebury Volunteer Fire Dep’t, 607 F.2d 17, 26 (2d Cir. 1979) (“The baleful glance,

                                              4
the hostile look, and the positive distaste for the trouble-maker on the part of his fellow

volunteers, coupled with the lingering resentment on the part of appellant himself at not

being given the authority he sought, would hardly invoke the comradeship that makes a

fire-fighting unit successful.”). Thus, we find no error in the District Court’s conclusion

that the Pickering balancing test weighs in favor of Great Bay, and Eggert’s retaliation

claim fails as a matter of law.

       Having disposed of Eggert’s First Amendment claim, we move to his due process

claim, which requires him to show “that (1) he was deprived of an individual interest that

is encompassed within the Fourteenth Amendment’s protection of ‘life, liberty, or

property,’ and (2) the procedures available to [Eggert] did not provide ‘due process of

law.’” Hill v. Borough of Kutztown, 455 F.3d 225, 234 (3d Cir. 2006) (quoting Alvin v.

Suzuki, 227 F.3d 107, 116 (3d Cir. 2000)). Eggert loses on the first prong. He has no

“legitimate claim of entitlement” to his volunteer position with Green Bay, Baraka v.

McGreevey, 481 F.3d 187, 205 (3d Cir. 2007), and any benefits he received from the

position were “de minimis” and therefore “not entitled to the constitutional requirements

of due process,” Versarge, 984 F.2d at 1370 (holding that the benefits of being a

volunteer firefighrter were insufficient to establish a property interest for due process

purposes). Hence both Eggert’s procedural and substantive due process claims are

unfounded.

                                   *      *        *     *      *

       For all the above reasons, we affirm.



                                               5